Citation Nr: 0317306	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  00-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
VARO in Oakland, California, which denied service connection 
for PTSD.

In his informal hearing presentation dated in June 2003, the 
veteran's accredited representative indicated that the 
veteran had provided as much information as he could 
regarding his recollections of stressful events he was 
exposed to during active service.  However, the 
representative pointed out that a September 2002 
communication, the Director of the U. S. Armed Services 
Center for Research of Unit Records indicated that the 
veteran's DA Form 20 (military personnel folder) had not been 
provided with the request for information.  It was also 
indicated that the veteran needed to provide more specific 
information regarding incidents and casualties.  

A review of the claims file discloses the presence of some 
personnel records, including the veteran's record of 
assignments.  That record reveals that the veteran's 
principal duty assignment was as a military policeman 
beginning in May 1968 with the 3rd Platoon, 6th Military 
Police Company, 4th Brigade, United States Army, Pacific, in 
Hawaii.  On July 15, 1968, he was assigned to the 
Headquarters & Headquarters Company, 29th Infantry Brigade, 
Schofield Barracks, Hawaii.  On July 25, 1968, his unit was 
attached to the 517th Military Police Detachment at Schofield 
Barracks.  On October 24, 1968, the unit was attached to the 
227th Engineer Company in Hawaii, APO San Francisco 96556.  
Effective July 1, 1969, his principal duty assignment was as 
a turnkey with the 517th Military Police Detachment.  He 
remained with that unit until his return to the United States 
in mid-May 1970.  No information with regard to the 
activities of these units for the timeframe the veteran was 
assigned to them is of record.

Additional review of the record discloses the veteran was 
being followed in the VA Outpatient Clinic in Redding, 
California.  The most recent report pertaining to information 
regarding the veteran's psychiatric status is dated in 
November 2001.

In view of the current posture of the case and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
afford him an opportunity to provide any 
additional specific information 
pertaining to alleged stressful events in 
service.  He should be informed of the 
importance of as much detailed 
information as possible regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including the names, ranks, units 
of assignment and any other identifying 
detail.  He should be advised that he is 
free to identify and/or submit other 
information in support of his claim.  

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him in recent years for his 
psychiatric symptomatology.  With any 
necessary authorization from him, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
him in response to these requests which 
have not been previously secured.

3.  The U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197, should be contacted and asked to 
provide the complete command chronology 
or any other information regarding the 
activities of the 3rd Platoon, 6th 
Military Police Company, 4th Brigade, 
United States Army, Pacific, from May 1, 
1968, to July 14, 1968, the Headquarters 
& Headquarters Company, 29th Infantry 
Brigade, Schofield Barracks, Hawaii, from 
July 14, 1968, to June 30, 1969, and the 
517th Military Police Detachment, APO SF 
96557 from July 1, 1969, to May 15, 1970.  

4.  Then, the RO must make a specific 
determination based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Thereafter, if any verified stressor 
or stressors is/or are found, the veteran 
should afforded a psychiatric examination 
for the purposes of determining the 
diagnoses of all psychiatric disorders 
that are present, to include whether or 
not the veteran has PTSD.  All indicated 
studies, to include psychological 
testing, should be performed.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination so that the veteran's 
psychiatric history may be reviewed as 
well as any report corroborating any of 
his alleged experiences.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between current symptomatology and one or 
more of the inservice stressors.  The 
sufficiency of the stressor or stressors 
to establish the diagnosis of PTSD should 
be noted.  If the diagnosis of PTSD is 
not deemed appropriate, the examiner 
should explain his or her position.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

6.  Thereafter, the RO should review the 
record and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the duty to assist 
regulations, found in 66 Fed. Reg. 45, 
620-32 (August 22, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 15 Vet.App. 183, 
187 (2002).  

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be given the 
opportunity to respond.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




